 DUNCAN FOUNDRY AND MACHINE WORKS, INC.529Duncan Foundry and MachineWorks,Inc.andMrs.Melvin T.Bell and Boatmen's Bankof St. Louis,Partyin Interest.Case 14-CA-5291under the plan and any discriminatory withholding ofbenefit thereafter will be subject to remedy throughordinary complaint procedures.November 10, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn June 4, 1970, Trial Examiner Josephine H. Kleinissued her Decision in the above-entitled proceeding,finding that the Respondents had not engaged incertain unfair labor practices alleged in the complaintand recommending that the complaint be dismissed,but with jurisdiction retained in the Board to reopenthe proceedings and reconsider the complaint eitherupon the Board's own motion or upon motion madeby any party based on facts occurring hereafter.Thereafter the Respondent and the General Counseleach filed exceptions to the Trial Examiner's Decisionaccompanied by supporting briefs, and the ChargingParry filed exceptions to the Trial Examiner's Deci-sion and a statement in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.The complaint alleged,inter aria,that the Respon-dent discriminatorily refused, and continues to refuse,payment of M.T. Bell's share in its profit-sharing planto his widow because of his union activity. The TrialExaminer recommended that the complaint herein bedismissed but that jurisdiction be retained because"relevant questions remain unresolved."We agreewith the Trial Examiner that the issue of discrimina-tion has been prematurely raised as the amount dueunder the profit-sharing plan is at present undeter-minable. However, when litigation of the proceedingsin the related cases referred to in the Trial Examiner'sDecision has terminated, either by compliance or bycourt order, the Respondent will have possession ofall facts, including those relevant to the status ofstrikers both before and after the eligibility date,necessary to determine the amounts of all shares1Respondent's unopposed motion to correct recordis herebygranted2National LaborRelations Act, as amended (61 Stat136, 73 Stat 519,ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: Upon a chargefiled against Duncan Foundry and Machine Works, Inc.,Respondent, by Mrs. Melvin T. (Bertha) Bell, on Septem-ber 18, 1969, a complaint was issued by the RegionalDirector on February 5, 1970. Pursuant to due notice, ahearing was conducted on the complaint in St. Louis,Missouri,onMarch 9, 1970. All parties, includingBoatmen's Bank of St. Louis, Party in Interest, wererepresented by counsel and were given opportunity topresent evidence and to examine and cross-examinewitnesses. The parties waived oral argument and thereafterbnefs were filed by the General Counsel, the ChargingParty, and Respondent.Upon the entire record,' observation of the witnesses,and consideration of the bnefs, the Trial Examiner makesthe following:FINDINGS OF FACT1.PRELIMINARY FINDINGSIt is admitted and has previously been determined by theBoard that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct2 and that United Steelworkers of America, AFL-CIO,the Union here involved, is a labor organization within themeaning of Section 2(5) of the Act.Duncan Foundry &Machine Works, Inc.,176 NLRB No. 31;idem,TXD-83-70[185 NLRB No. 2].II.THE ALLEGED UNFAIR LABOR PRACTICEA.The IssuesMrs.Bell, the Charging Party, is the widow of ReverendMelvin T. Bell, a former employee of Respondent. InMarch 1969, shortly after Reverend Bell's death, Mrs. Bellrequested payment of her deceased husband's share of theCompany's profit-sharing fund. She was informed that nopayment could be made at that time because of inability todetermine amounts payable. A second request by Mrs. BellinApril evoked a similar reply. In September 1969 Mrs.Bell's attorney, who also represents the Union in otherproceedings involving Respondent, requested payment on29 U S C. Sec151, et seq^)186 NLRB No. 62 530DECISIONSOF NATIONALLABOR RELATIONS BOARDher behalf and received the same response. To date nopayment has been forthcoming.The complaint alleges that Respondent has withheldpayment to Mrs. Bell because of her husband's activities onbehalf of the Union and because Respondent's employeesengaged in an economic strike. Respondent asserts that allpayments from the fund have been suspended on anondiscriminatory basis because it is presently impossibleto determine the amount payable to any claimant.Respondent also maintains that the complaint is barredunder Section 10(b) and that Respondent is powerless tomake payment because the profit-sharing fund is controlledbyanadministrativecommitteeseparatefromRespondent.3In the extensive litigation in the representation proceed-ing and the ensuing refusal-to-bargain unfair labor practiceproceeding,Respondent has maintained that 1865 strikerswere ineligible to vote in the election becausetheywere notemployees at the eligibility date, i.e., during the payrollperiod ended October 21, 1967. The major claimed bases ofnoneligibilitywere, generally stated, that some employeeshad quit Respondent's employ; some had been permanent-ly replaced or their jobs had beeneliminated; and some hadbeen guilty of strike violence which disqualified them foremployment. All but six of Respondent's challenges wereoverruled by the Regional Director, whose rulings wereaffirmed by the Board.B.The Facts1.Labor relations and litigationEmployees Association of Duncan Foundry & MachineWorks, Inc., an independent union, was the certifiedrepresentative of Respondent's employees from 1942 untilJuly 19, 1966, when, after winning an election over theindependent union, the Steelworkers was certified. Case14-RC-5356. On January 29, 1967, the Steelworkers Unioncalled an economic strike in support of its contractdemands. In September 1967, while the Steelworkers' strikewas still in progress, Respondent and the independentunion filed petitions for an election. Cases 14-RC-5787and 14-RM-327, consolidated. An election was held onJanuary 26 through 28, 1968. The Steelworkers' Union wonthe election and thereupon, as of January 31, ended thestrike.After extended litigation,4 the Union was certified,for the second time, on December 4, 1968. However,Respondent refused to recognize and bargain with theUnion and an unfair labor practice proceeding ensued.Case 14-CA-5216 [185 NLRB No. 21. On February 10,1970, Trial Examiner George A. Downing issued a DecisionholdingRespondent guilty of refusing to bargain, inviolation of Section 8(a)(5) of the Act. TXD-83-70 [185NLRB No. 21. That case is now pending before the BoardonRespondent's exceptions to the Trial Examiner'sDecision.On May 29, 1969, the Board found Respondent guilty ofunfair labor practices in violation of Section 8(a)(1) and (3)of the Act in discriminatorily denying seniority rights andvacation pay to strikers in 1967 and 1968. 176 NLRB No.31(Case 14-CA-4608). In Case 14-CA-5216, TrialExaminer Downing found Respondent in violation ofSection 8(a)(3) since May 1, 1969, by its admitted conductin pursuing the vacation pay practice found violative in theBoard's prior decision.3Respondent's answer to the complaint stated that"The Employer isprecluded from making payment from said Plan, inasmuch as it isprevented from doing so under applicable state and federal statutes." Nosupportwas offered for this contention and it is not pursued inRespondent's brief.4The chronology in the representation proceeding is summarized in theTrial Examiner's Decision in Case 14-CA-5216 [185 NLRB No. 21.5As found in 176 NLRB No. 31, of Respondent's approximately 350employees, 244 went out on strike. Around 44 returned to work before theend of the strike and 40 were reinstated thereafter.6The plan was actually established by Respondent's parent corporation,2.The profit-sharing planIn 1960 Respondent6 established a profit-sharing plan toavail itself of the advantages of sections 401-404 of theinternal revenue code.Although Boatmen's National Bankof St. Louis is namedas trusteeof the fund, it serves only asa custodian,with all substantive power in an administrativecommittee,7 which consists of Respondent's president andits personnel manager.8Generally stated, all employees9 with at least 1 full yearof service participate in the plan. As of November 30 ofeach year, the Company,in its solediscretion, decides howmuch, if any, money it will contribute to the profit-sharingfund for the fiscal year just ended. As of November 30 eachyear the assets of the fund are allocated to the accounts oftheparticipating employees. Employees' proportionateshares are determined on the basis of their years of serviceand their compensation. Employees with 6 or more years ofcoverage in the fund who quit or are terminated and thebeneficiaries or estates of such employees who die duringthe year are paid a portion of the amounts cumulativelyallocated to them as of the previous November 30.Employees with 30 years' service or who are 60 years oldreceive 100 percent. Employees terminated with less than 6years' participation do not receive any payment from thefund. The portion paid to other employees varies from 10percent for those with 6 years' participation to 100 percentfor those with 15 full years or more of participation. Whenan employee dies or is terminated, he or his beneficiary ispaid the vested percentage of the amount allocated to hisaccount as of the last preceeding November 30; the rest ofhis allocated share is deemed forfeited and is reallocatedamong the other participants on the next November 30.Thus an employee's share as computed on each November30th includes a pro rata part of any amounts forfeited byterminated employees during the preceding 12 months. Inaddition, each employee's account reflects a pro rata shareIllinoisStoker Company.This fact is of no importance to the presentproceeding.I"The Administrative Committee shall have complete control of theadministration of the profit-sharing plan herein embodied,with all powersnecessary to enable it properly to carry out its duties in that respect. . . . Itshalldecide all questions relating to the eligibility of employees toparticipate in the benefits of this Trust."8 "Such Committee shall consist of ... the. . .Presidentor ChiefExecutive Officer of the Company. . . [and] an Employee-Participantappointed by the Company."9Including officers and executive personnel. DUNCAN FOUNDRY AND MACHINE WORKS, INC.531of appreciation or depreciation in the value of the fund'sassets and expenses of administration.Claims for terminated employees'shareswere paidaccording to the terms of the plan until November30, 1967.Included in such payments was one of$142.17(representing 10 percent of his account as of November 30,1966) on June 22,1967, to employee EddieW. Arnold, who,while on strike,signed a quit slip.In the representation caseArnoldwas later found to have been an employee entitledto vote in the election in January 1968. So far as appears, noother employees who received payment from the fundduring the strike attempted to vote in the election inJanuary 1968.On or about November30, 1967,Respondent decidednot to make any contribution to the profit-sharing plan forthe fiscal year then ending.In addition,Respondent'spresident,Sam W.Duncan,and its personnel manager, E.J.Green,decided that no further payments would be madefrom the fund to employee-participants.According toRespondent,this decision was based on uncertainty as tothe amounts allocable,the uncertainty arising out of thedispute between the parties as to the employee status of thestrikers,an issue first sought to be raised by Respondent inthe preelection hearing in October 1967.10No general announcement was made to the employee-participants of the decision to suspend payment of allclaims.However,Green's testimony was undisputed thateach person making a claim since November 30, 1967, hasbeen so advised.Since that date around 50 employees havebeen terminated for various reasons. Included among suchterminated employees are several unit employees who didnot join the strike and some nonunit employees.None ofthem has been paid anything from the profit-sharing fund.3.Melvin T. BellReverend Melvin T. Bell commenced work for Respon-dent in 1941. As of November 30, 1966, his allocated shareof the profit-sharing fund was $1,504.33. He went out onstrike in February 1967. In the election in January 1968,Respondent, challenging Bell's ballot, maintained that hisemployment, along with that of other strikers, had beenterminated in September 1967. This challenge was rejectedby the Regional Director and the Board.After the termination of the strike, Bell applied forreinstatement.11He was not reinstated. He died onFebruary 14, 1969.On or about March 5, 1969, Mrs. Bell, beneficiary of theemployee's interest in the profit-sharing account, requestedpayment. E. J. Green, Respondent's personnel manager,informed her that no employee-participant claims werebeing paid from the fund at that time because it wasimpossible to determine the amountsdue to anybody.According to Mrs. Bell, Green said the fund was tied up10Thisfact appears in the RegionalDirector'sDecisionand Directionof Election issued on October30, 1967. Counsel forthe ChargingParty isthus not accurate in contending,as he does in his brief,that"on November30, 1967...the statusof strikershad not even been put in question!"II In Case 14-CA-4608 (176 NLRB No. 31) the Board found that "OnJanuary31, 1968, ...the Steelworkers on behalf of the strikers offeredunconditionally their return to work."On February29, 1968, Bellindividually advised Respondent,in writing, of his desireand availabilityfor work.because of Board proceedings. Green testified that heassured her that "there was money in the profit sharing plan... and the payment would be made to her as soon as wewere able to calculate it." On or about March 19, Mrs. Bellagain requested payment and received the same reply. OnSeptember 9, counsel for Mrs. Bell,12 addressed a demandto the Bank, as trustee of the fund. The Bank replied that ithad forwarded counsel's letter to the administrativecommittee for advice. On September 18, with no paymentforthcoming, counsel filed the present charge on Mrs. Bell'sbehalf.D.Discussion1.Section 10(b)The complaintalleges that "Since on orabout a dateunknown to the Regional Director in March 1969, andcontinuing to date Respondent, after appropriate request,has failed and refused to cause payment to be made." Theevidence establishes that it was on March 5 that Mrs. Bellfirst requested payment of Green. Thus Reverend Bell diedand Mrs. Bell made her first demand for payment morethan 6 months before September 18, when the charge wasfiled.Respondent affirmatively pleaded Section 10(b) as adefense to the complaint.In its brief, Respondent argues that the decisive date isNovember 30, 1967, when the decision was made not to payany claims for the indefinite future. The Examinerexpresses no opinion as to whether the decision made inNovember 1967, whether generally announced or not,could have constituted an unfair labor practice. Whateverthe answer to that question may be, subsequent refusal topay a particular claim when it became due is anindependent operative and actionable event.Swift ServiceStores, Inc.,169 NLRB No. 33.The plan provides that distribution thereunder shall bemade "on or before ninety (90) days after the Employee-Participant shall become entitled to the benefit" andpayment to a deceased employee's beneficiary within 6months of proof of death "shall be conclusively deemed tobe full compliance." Thus payment of Bell's share was notlegally "due" until May 15, 1969, 90 days after his death, atthe earliest.Accordingly, a charge alleging an unlawfulrefusal to pay was not time barred in September 1969.132.Respondent's responsibilityIn its brief, Respondent says:Though the Complaint in the subject case runsagainst the Company, the record evidence establishesthat it was not the Company which made the decisionaffectingMrs. Bell's claim, rather it was the Committee12Mrs.Bell'scounsel represents the Union in otherproceedingsinvolving Respondent.13Because of this holding,it isunnecessaryto pass on the contention,advanced by the General Counsel atthe hearingand by the Charging Partyin her brief,that Respondent's withholdingof paymentis a "continuingviolation." In addition,the present Decision herein is notto be read asimplyingthatany chargerelated to a claim against thefund would bebarred 6 months after distributionbecame dueunder the termsof the plan. 532DECISIONS OF NATIONALLABOR RELATIONS BOARDthat decided not to pay out claims after November 30,1967.As previously noted, the administrative committee, whichhas complete control of the administration of the fund, iscomposed of the president and personnel manager of theCompany. The evidence establishes, as would be expected,that Personnel Manager Green has never disagreed with thedecisions of President Duncan. The plan expressly providesthat the committee need not even go through the formalityofholdingmeetings.Duncan alone determines thecompany contributions which constitute the fund's assets.Respondent's argument that the Company and theadministrative committee are separate,independent entitiesand that "in no way does the Companyexercise itsdiscretion over the operation of the Plan," is rejected asfrivolous.3.Alleged misconductThe complaint alleges that Respondent has "failed andrefused" to have payment made because of Reverend Bell'sunion activity, because employees engaged in an economicstrike,"and because of Respondent's insistence thatpayment from the Plan fund will not be affected untiljudicial determination of the certification of the Union" inthe representation case.There is no evidence that Reverend Bell had beenparticularly active on behalf of the Union. Nor is there anybasis for finding that Respondent was motivated by anyspecial animus againstBell asdistinguished from all theother strikers.However, the record in this case, includingdecisions in other cases, of which the Examiner takesofficialnotice, clearly establishesRespondent's strongantiunion animus and its determination to travel everyavailable avenue to rid itself of the Union.Basic to Respondent's strategy is its contention that Bell'semployment, along with that of the other strikers, wasterminated in September 1967, before the eligibility date forvoting in the election. That contention has been rejected bythe Board both in the representation proceeding and inCase 14-CA-4608 (176 NLRB No. 31).The representation case is not ripe for judicial review,since the refusal-to-bargain case (14-CA-5216)isstillpending before the Board. And Case 14-CA-4608 has notas yet been submitted to a court for enforcement or review.As the General Counsel concedes, the amount due Mrs.Bell depends, in part at least, on the employee status of thestrikers.At the hearing, the General Counsel urged thatRespondent be required forthwith to pay Mrs. Bell theamount vested in Mr. Bell as of November 30, 1966 (10percent of his allocated account), with further payment to14PersonnelManager Green testified in part as follows:"Q. [ByGeneral CounselJDid you andMr. Duncan decide when this was going tohappen thatyou could makethe proper calculations,have you decided thatthat's not going to happen until you get a final decision in the first andsecond cases beforetheNLRB,isthatwhat you decided? A. We willdecide that as soon as we know who is a participant and who isn't aparticipant.I told this same thing toeveryoneon this list that have talkedto me about it.We want to pay as soon as we can but we can't pay until wecan calculate it and we can't calculate it until we can tell them who has leftin the period so they can make the calculations.Q. Andyou have no ideanow whether it is going to be tenyearsfrom now when you can make thosecalculations?A.No, sir.. . .TRIALEXAMINER: . . .What is it going tobe made when final calculations could be made. Respon-dent's counsel conceded "thatBell isentitled to 10 percentof $1,500 . . . He's entitled to it now."But counselcontended further that Respondent could not be compellednow to make "part payment" since the amount "vested" onNovember 30, 1966, would be subject to fluctuation if itwere later found that Bell hadretainedhis employeestatus.According to Respondent's counsel, it was at leasttheoreticallypossible that the $150 "vested" as ofNovember 30, 1966, could decline with time throughdepreciation in the value of the fund's assets and expensesof administration. In his brief, the General Counselabandons a request for any immediate payment andrequests "a remedial order requiring that payment ofbenefits be made individually with the amount to be fixedin the compliance stage of proceeding."In his brief, the Charging Party's counsel "suggests thatthe entire amount ofRev. Bell's fund has vested since heremained an employee until hisdemise."However,Bell'semployment statuswas not litigated in the presentproceeding. To the extent that it has been or is beinglitigated in other proceedings, no such finding has become"final" by judicial enforcement. Additionally, a finding asto Bell's employment status would not in itself necessarilypermit calculation of his profit-sharing entitlement, since, ifhe remained an employee until his death, the amountpayable would depend on facts subsequent to November30, 1967, including forfeitures. And the amount madeavailable by forfeitures will depend in major part on theemployee status of other strikers.In short, it is clear that so long as there are unresolvedissues concerning the employment status of Bell and otheremployees, the amount payable to Mrs. Bell, or any otherclaimant, cannot be determined. To some extent, theseissues are now in the course of litigation in the otherproceedings discussed herein.Another problem, however,suggests itself.As indicatedby Trial Examiner Downing in his Decision, Case14-CA-5216 will not result in a finding concerning theemployment status of the nonreinstated strikers beyondOctober 21, 1967, the eligibility date for voting in theJanuary 1968 election. Although Respondent's representa-tiveswere far from forthright at the hearing, they were atapparent pains not to promise payment upon final decisionin the litigation now pending.14 It was at least intimatedthat, if it is finally decided thatBell andthe 180 othernonreinstated strikers were employees eligible to vote in theelection, Respondent may then seek to establish that theiremployment was terminated at a later date, but beforeReverend Bell's death or the date as of which his share inthe fund was to be computed.15 Respondent's course ofdependon? THE WITNESS:Just as soon as we know who is a participantand whoisn't a participant.... TRIALEXAMINER:. . .what event are youwaitingfor beforeyou send notice to the bank? THE WITNESS:Idon'tbelieve I am in a position to answer that.All we want to know legally iswho is a participant and who isn't.... I'm not a lawyer and there may bea number of different things that could affect this, and once it is effectivelegally,we hope to make payments,and it is just a matter that we have toknow who is and who isn't and for how long, and then we will makepayments right away."15There wouldbe two potential accountings(November 30, 1967, andNovember 30, 1968) between the eligibilitydate(October 21, 1967) andBell's death(February 1969). DUNCAN FOUNDRYAND MACHINE WORKS,INC.533conduct todate indicates that it might well seize on anytheory or maneuverthat legal imagination can devise, as apretext for avoidingor at leastindefinitelypostponingpaymentof the present claim.F.ConclusionThe Trial Examiner has no doubt that Respondent'sfailure and refusal to pay Mrs. Bell's claim is motivated inlarge part by a desire to defeat the Union and to penalizethe strikers.As such,itmay be violative of Section 8(a)(1)and (3)of the Act even though,as asserted by Respondent,nonstrikersand nonunion members have also beeninnocent victims. See, e.g.,Wilbraham Manufacturing Corp.,174 NLRB No. 41;Chevron Oil Co.,182 NLRB No. 64;Wood Manufacturing Co,95 NLRB 633, 641;SomersetClassics, Inc.,90 NLRB 1676, 1678-79.16All hough the Trial Examiner is satisfied that Respon-dent'sconduct involved in this case is dictated insubstantialpartby unlawful considerations,the factremains that the amount distributable to Mrs. Bell cannotnow be determined and Respondent is now in otherproceedings litigating at least some issues germane to thepresent situation. The Trial Examiner is of the opinion that,unless it is determined that Board and/ or court processesare being abused(Cf.N.L.R.B.v. Smith&IWesson , 424F.2d 1072 (C.A.1);N.L.R B. v. Athbro Precision Engineer-ing Corp,423 F.2d 573 (C.A. 1)), Respondent cannot besaid to have committed an unfair labor practice bydeferring payment of Mrs. Bell's claim so long as relevantquestions remain unresolved and Respondent is takingreasonable steps to have them resolved.The Trial Examiner is not holding that Respondent canindefinitely postpone the day of reckoning. A time may bereachedwhen Respondent no longer can have anyreasonable doubt as to the amount due to Mrs. Bell for herhusband's share of the Company's profit-sharing plan.Respondent's conduct to date establishes the desirability ofadministrative action to assure that Respondent acts withappropriate dispatch to remove the existing impediment topayment of an employee benefit admittedly due.Appropriate action in the present case can best bedetermined in the light of developments in other pendingproceedings.In this respect the case is not unlike situationsinwhich Board action may depend on the results ofarbitrationproceedings.In such cases the Board hasdeferred action')DuboManufacturingCorp.,142NLRB431) orretained jurisdiction(Local 485,IUE (AutomotivePlatingCorp.)—'170NLRB No. 121;Port DrumCo.,170NLRBNo. 51, modified 180 NLRBNo. 90).Accordingly,the Trial Examiner will recommend that an order be issueddismissing the complaint but retaining jurisdiction in theBoard to reopen the proceedings either on the Board's ownmotion or on motion of any of the parties.CONCLUSIONS OF LAW1.Respondent,Duncan Foundry and Machine Works,Inc., isan employerengaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act, and UnitedSteelworkersof America, AFL-CIO,is a labor organizationwithin themeaning of Section2(5) of the Act.2.The evidencefails to establishthatRespondent hasrefused or failed topay Mrs. Melvin T.Bell the share ofRespondent's profit-sharing fund due her asthe widow andbeneficiaryofdeceasedemployeeMelvinT.Bell incontravention of Section 8(a)(1) and(3) of the Act.3.The recordestablishes that it isappropriate andadvisable for theBoard to retain jurisdiction to reconsiderappropriateaction in the light of subsequent events.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it isrecommended that the complaint herein be dismissedwith jurisdiction retained in the Board to reopen theproceedings and reconsider the complaint either on theBoard's own motion or upon motion made by any partybased on facts occurring hereafter.i6 11 a violation were found,the affirmative remedy would undoubtedlybe the same whether or not Respondent was found to have violated Sec8(a)(3) as well as Section 8(a)(1)Coca-ColaBottlingCo,97 NLRB 151,152